 In the Matter of SUSSEX DYE & PRINT WORKS, INC., AND BERNARD R.ARMOURandFEDERATION OF DYERS, FINISHERS, PRINTERS ANDBLEACHERS OF AMERICACase No. C-1745.-Decided August 01, 1941Jurisdiction:fabric dyeing, printing, and processing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements; discriminatory pro-hibition of legitimate union's activities at plant ; discrimination in rehiringmembers of legitimate union.Company-Dominated Union:sponsoring and permitting membership solicitationfor the dominated union on company property, at company expense, andwjth the assistance of a supervisory employee, memberships so secured causingdominated union to defeat legitimate union in consent card count by RegionalDirector ; entering into closed-shop agreement with dominated union ; con-tributing financial support to it through candy distributing machine on com-pany property; causing dominated union's president to serve as a supervisoryemployee and placing him in charge of hiring new employees ; discriminatoryrehiring of disproportionate number of dominated union's members ; permittingcollection of dues for dominated union on company time and property and by asupervisory employee, while prohibiting even talking in behalf of legitimateunion ; exploiting the closed-shop contract through supervisory employees,coercing employees to join dominated organization.Remedial Orders:dominated union disestablished; contract with dominatedunion abrogated.DefinitionsIndividualwho had important part in forming corporation, who isprincipal creditor and source of working capital of corporation, and whocontrols its business and labor policies,heldto act "in the interest of"the corporation and to be joint employer of corporation's employees althoughhe is not an officer, director, or employee of corporation.Corporationheldto conduct its interstate operations as a creature and instrumentality ofindividual.Practiceand ProcedureEmployer's contention that a stipulation between it, the charging union,and the alleged dominated union for a determination of representativesby a card count forecloses consideration of unfair labor practices priortheretoheldwithout merit where after card count was agreed upon theemployer assisted the dominated union to insure its victory in card countwithout revealing such fact at the time stipulation was executed and whereafter card count it continued to support the dominated union and com-mitted other unfair labor practices.Equally unmeritorious is the em-ployer's reliance upon the Regional Director's failure to vacate resultof card count when challenged by the legitimate union since such non-actiondoes not indicate an acceptance or ruling upon the legitimacy of thedominated organization.34 N L R B., No 81.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Shad Polier,for the Board.Mr. Julien D. Goell,andWeisman, Celler, Quinn, Allan & Spett,byMr. Samuel S. Allan,of New York City, for the respondents.Mr. John F. BelloandMr. Vito Fritz,of Paterson, N. J., for theUnion.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE ,.CASEUpon charges and amended charges duly filed by Federation ofDyers, Finishers, Printers and Bleachers of America, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by Elinore M. Herrick, Regional Director for the SecondRegion (New York City), issued its complaint dated August 15,1940, against Sussex Dye & Print Works, Inc., Newton, New Jersey,a corporation, herein called Sussex, and against Bernard R. Armour,New York City, an individual, herein called Armour, alleging thatthey had engaged in and were engaging in unfair labor practicesaffecting commerce, within the the meaning of Section 8 (1) and (2)and Section 2 (6) (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Sussex and Armour are jointly referred toherein as the respondents.Copies of the complaint and accompany-ing notice of hearing were duly served upon the respondents, theUnion, and Textile Workers of Newton, New Jersey, a labor organi-zation, herein called the Independent.The complaint, as amended at the hearing,' alleges in substance thaton and after November 3, 1939, the respondents (1) sought to dis-credit the Union by words and acts; (2) discouraged persons apply-ing for employment from joining or assisting the Union; (3)threatened to discriminate and discriminated against employees be-cause of their adherence to the Union; (4) urged employees and pros-pective employees to join or remain members of the Independent andto designate it as their collective bargaining representative; (5)engaged in and permitted organizational activities by employees onbehalf of the Independent during working hours without loss of pay;and (6) on and after November 3, 1939, caused to be circulated andapproved by employees a petition, herein called the membershippetition, designating the Independent as collective bargaining repre-1 See footnote2,infra.I SUSSEX DYEI & PRINT WORKS INC.627sentative.The complaint further alleges (7) that on November 3and 6, 1939, the Union, the Independent, and Sussex entered into anagreement- for a card count by the Regional Director to determinewhether the Union or the Independent had been designated as col-lective bargaining agent by a majority of an agreed group of eligiblepersons; (8) that the Independent submitted the membership peti-tion as part of its proof of representation; (9) that the RegionalDirector conducted the count on November 6, 1939, and on Novem-ber 7, 1939, announced that the Independent had shown more desig-nations than had the Union; (10) that had it not been for the desig-nations contained in the said petition, the Union's designations wouldhave exceeded those of the Independent; (11) that Armour causedSussex to enter into an exclusive recognition agreement with theIndependent on November 17, 1939; and (12) that the respondents bythe foregoing and other- acts dominated and interfered with theformation and administration of the Independent, and interferedwith, restrained, and coerced the employees in the exercise of rightsguaranteed in Section 7 of the Act.On September 25, 1940, Sussex filed an answer to the complaint,in which it admitted several allegations, denied that it had engagedin the alleged unfair labor practices, and alleged certain affirmativedefenses.On the same date Armour also filed an answer to thecomplaint, in which he denied that he organized or controlled Sussex,as the complaint alleges, or that he had engaged in the allegedunfair labor practices.Pursuant to notice, a hearing on the complaint was held at Newton,New Jersey, on October 14-18 and 21, 1940, before Thomas H. Ken-nedy, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Board and the respondents were represented by counsel,the Union by a representative, and all participated in the hearing.The Independent did not appear.All parties were afforded a fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the opening of thehearing Armour moved to dismiss the complaint as to him on theground that it did not allege that he was engaged in interstate com-merce.This motion was granted by the Trial Examiner with leaveto counsel for the Board to amend the complaint.The complaint wasthen amended on motion of counsel for the Board to allege thatArmour's activities set forth in the complaint were in interstate com-merce.Thereupon, the Trial Examiner and the parties treated thecomplaint as reinstated with respect to Armour.At the close of theBoard's case, counsel for the Board moved to amend the complaint 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDto conform to the proof.2The Trial Examiner granted this motion.The respondents then moved to dismiss the complaint and the TrialExaminer reserved ruling.The respondents renewed their 'motionsto dismiss at the close of the hearing and the Trial Examiner againreserved his ruling.The Board has reviewed the rulings of theTrial Examiner on motions and on objections to the admission ofevidence and finds that no prejudicial errors were committed.Therulings are hereby affirmed.At the close of the hearing the Trial Examiner afforded the partiesan opportunity to argue orally before him, but they. waived thisprivilege.Pursuant to permission granted by the Trial Examiner,counsel for the Board thereafter filed with him a list of authorities,and the respondents filed a brief, both of which were considered bythe Trial Examiner.On December 2, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties and theIndependent.In the Intermediate Report the Trial Examiner foundthat Armour was not an employer within the meaning of the Actand recommended dismissal of the complaint with respect to him.The Trial Examiner found that Sussex had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct, and recommended that it cease and desist therefrom and with-draw recognition from and disestablish the Independent.The TrialExaminer recommended that the respondents' motion to dismiss thecomplaint with respect to Armour be granted but recommended thatthe motion be denied with respect to Sussex.Sussex and the Unionthereafter filed exceptions to the Intermediate Report.Pursuant to notice, on February 20, 1941, a hearing for the purposeof oral argument was held before the Board at Washington, D. C.The respondents appeared by counsel, the Union by a representative.All participated in the oral argument and submitted briefs.The Board has considered the exceptions and briefs of the partiesand in so far as the exceptions are inconsistent with the findings,conclusions, and order below, finds no merit in them.2 Shortly before the close of, the Board's case, counsel for the Board moved to amend thecomplaint in certain particulars.The respondents objected thereto, claiming that theamendments changed the theory of the Board's case as originally pleaded and that theywere therefore confronted with surprise.The respondents'objections were overruled andthe motion to amend granted by the Trial Examiner,with the provision that upon thecompletion of the Board's case, the respondents would be given a reasonable time withinwhich to prepare to meet any new issues raised by the said amendments.The respondentsthereafter indicated that they did not desire any additional time within which to preparetheir defenses. SiUSISEX DYE & PRINT WORKS, INC.629Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSSussex is a New Jersey corporationengaged sinceNovember 1939in printing, dyeing, processing, and distributing fabrics at its plantinNewton, New Jersey. In the course of its' operations betweenNovember 1, 1939, and September 30, 1940,materials,products, andfabrics costing more than $55,000, were shipped to its plant frompoints outside New Jersey.During the same period, processedfabrics valued at more than $50,000 were shipped from the plant topoints outside New Jersey.Sussexadmits that it is engaged incommerce within the meaning of the Act.Armour is an individual whose relationship to, and control of,Sussex appears below in our recital of the circumstances surroundingthe formation of Sussex and the events prior and subsequent thereto.A. Corporate developments leading to the formation of Sussex andArmour's control thereofThe Newton plant, now owned by Sussex, was formerly ownedand operated by Associated Dyeing and Printing Co., Inc., hereincalled Associated, Inc., a New Jersey corporation which also ownedand operated three plants at Paterson, New Jersey.From 1929 toSeptember 1937, Armour was president of Associated Inc. and super-vised, directed, and controlled its labor policies and labor relations.In May 1937 the Newton plant ceased operations and did not resumethem until November 1939.On August 12, 1937, Armour caused the incorporation of Clark Dyeand Print Company of New Jersey, a New Jersey corporation whichon August 31, 1937, was renamed Associated Dyeing and PrintingCompany of New Jersey, Inc., herein called Associated of New Jer-sey.On the latter date, Associated Inc. leased the Newton plant andone of the Paterson plants to Associated of New Jersey.In Septem-ber 1937 Associated Inc. was adjudicated bankrupt and therefereein bankruptcy thereafter approved the aboveleases.Armour hascontinuously supplied Associated of New Jersey with working capi-tal byloansto it, and from August 31, 1937, to August 25, 1939, Asso-ciated of New Jersey paid theexpenses of maintainingthe Newtonplant.On or about September 20, 1938, the trustee in bankruptcy sold andtransferred the Newton plant and all the other property of Asso-ciated Inc. to Adams Dyeing and Printing Company of New Jersey,Inc., herein called Adams.Adams, a New Jersey corporation oper-451269-42-vol. 31 --41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDating as a holding company, was organized by Armour and otherholders of liens on the property of Associated Inc.Armour, directlyand indirectly, held the majority of the liens upon Associated Inc.,and therefore became the holder, directly and indirectly, of a major-ity of the capital stock of Adams. In January 1939 the stockholdersof Adams organized Sussex, and on or about August 25, 1939, Adamssold and transferred the Newton plant to Sussex, selling the otherformer properties 'of Associated Inc. to Associated of New Jersey.In consideration for the transfer of the Newton plant, Sussex issuedto Adams bonds in the amount of $75,000, secured,by a mortgage onthe said property.The capital stock of Associated of New Jersey and Sussex is in thenominal amount of $1,000.All this stock except qualifying shares isowned by Julien D. Goell, Armour's nephew, and one Joseph Broad-man, none of it by Armour. Armour holds no office in Adams,Sussex, or Associated of New Jersey and is not a member of theirrespective boards of directors.Goell and Broadman, are officers anddirectors of all three corporations, however, and a majority of theirofficers and directors are common to all three corporations.B. Negotiations for the reopening of the Newton plant, Armour's par-ticipation therein and control of the business and labor policies ofSussex.As already noted, Armour was president and director of labor poli-cies and labor relations of Associated Inc., which operated the New-ton plant until its shut-down in May 1937. In 1938 former employeesof the plant and other Newton citizens appealed to Armour to reopenthe plant, but he at first refused to do so on the ground of unprofit-ability.Early in the same year former employees formed the Inde- 'pendent as a vehicle to secure the plant's reopening, and this organi-zation presented to Armour a 'proposed contract specifying hours,wages, and working conditions desired upon the reopening.Afterseveral appeals by the 'Independent and Newton citizens, in the fallof 1938 Armour agreed to reopen on the condition that the workerswould agree to accept lower wages than those specified in the proposedcontract, and the further condition that Newtwon citizens would sub-scribe to one-half of a bond issue to finance the plant's operations,the other half to be bought by Armour himself.He informed theIndependent that if these conditions were met, the plant would bereopened by a new corporation named Sussex.Apparently at theIndependent's request, Armour consented to attend a meeting at New-ton to announce publicly the terms upon which he would reopen, andhe thereafter told his nephew Goell that if everything "shaped up,"he was going to place Goell and Broadman in charge of the Newton SUSISIEX DYE & PRJNT WORKS, INC.631plant..The Independent called a meeting for December 16, 1938, an-nouncing by letter that "Representatives of newly formed company"would be present and that contract terms would be discussed.Atthemeeting, which was attended also by Goell, members of theIndependent, and other citizens of Newton, Armour reiterated theterms under which he would reopen the plant, namely, the bond issueand the reduced wage scale.His terms were approved at the meet-ing, Goell drew up incorporation papers for Sussex, and it was in-corporated in January 1939. In accordance with Armour's statementtoGoell in December 1938, the latter became secretary of Sussex,allegedly in charge of its labor policy, Broadman became vice presi-dent in charge of sales, and the two officers held all of Sussex's capitalstock except qualifying shares.Early in 1939 both the Union and the Independent claimed to rep-resent a majority of the persons employed at the plant prior to theshut-down, and apparently each organization sought to secure a bar-gaining contract with Sussex before the plant's reopening.On Oc-tober 27, 1939, after preliminary unsuccessful negotiations for settle-ment of the conflicting claims, Armour and Goell met with repre-sentatives of the Union, requested resolution of the controversy by anelection, and discussed that proposition.Goell agreed that uponthe reopening of the plant, Sussex would rehire without discrimina-tion all persons named on the last full pay roll of Associated Inc.,and the Union suggested that these former employees be rehired ac-cording to seniority.Armour objected to the latter proposal, statingthat he wanted to rehire the most competent men first, and the Unionacceded to his wishes.On November 6, 1939, pursuant to an agree-ment between Sussex and the two unions, and apparently with Ar-mour's approval, the representation dispute was submitted to theRegional Director for resolution by a check of union designationsagainst a May 1937 pay roll of Associated-Inc.; on November 7 theRegional Director announced that the Independent had more designa-tions than the Union ; and on November 8 the plant resumed opera-tions.In accordance with the agreement made between Armour and thecitizens of Newton in December 1938, Sussex's operations were financedby a $40,000 bond issue secured by a mortgage on its property, one-half of which issue was bought by Armour, the other by Newton resi-dents.Moreover, in return for an unsecured note, Armour advancedSussex $8,000 for payment of accrued taxes on its property.As al-ready noted, between August 1937 and August 1939 the plant wasmaintained by Associated of New Jersey, whose working capital isfurnished by loans from Armour.During October 1939 the plantwas prepared for reopening apparently at Armour's instigation, by 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlson and Knauss, employees of two other corporations in whichArmour has financial interests.This work was done without chargeto Sussex.The record shows that Sussex shares the purchasing agent,consulting engineer, and bookkeeping facilities with Associated ofNew Jersey, and another corporation in which Armour has a financialinterest.In addition to being a principal creditor of Sussex, Armouris almost its sole source of working capital.He is admittedly con-sulted by Sussex officers regarding the fixing or changing of all busi-ness policies except labor policy, and if he does not approve of theproposals made, they are abandoned, allegedly because they require,expenditure of money and because Sussex officers have confidence inArmour's business judgment.Goell, Armour's nephew, who is nomi-nally in charge of Sussex labor policies, testified that Armour is in-formed but is not consulted regarding labor matters.We cannotcredit the latter testimony.Armour's participation in the negotia-tion and fixing of 'employment conditions and settlement of rivalrepresentation claims has already been noted.Since Armour con-trols Sussex's finances, it is apparent that he would have to approvesuch changes in labor relations as the granting of employee wage in-creases.Moreover, the record shows that after the reopening of theplant in November 1939, Armour actively participated in control oflabor relations at the plant, as described below.In about March 1940 Armour went to the plant, caused HarryBabcock, an employee, to be brought before him, discharged him, andtoldWilliam C. Goble, plant superintendent, not to rehire Babcockuntil he heard from Armour.Thereafter, the Union asked Goell toreinstate Babcock and also Anson Hooey, another employee who hadbeen discharged, but Goell refused to do so, stating that if the Unionwas dissatisfied with his decision, it might appeal to Armour.TheUnion did so and sometime in March 1940 had a conference withArmour.The latter indicated that he might reinstate the men butinsisted upon securing an apology from Babcock for certain conducton his part.The Union's representatives testified without contra-diction that in discussing the discharges of, and proposals to rein-state,Babcock and Hooey, Armour stated that he had to maintaindiscipline in the plant, had to operate his plant efficiently and eco-nomically and maintain uninterrupted production.After this con-ference Babcock's wife wrote to Armour requesting her husband'sreinstatement, and on April 3 Armour replied, stating that he would"have him reinstated" only if he would write to Armour apologizingfor his conduct and promising to behave himself in the future.OnApril 5 Babcock wrote Armour a letter of apology.Armour there-upon arranged a conference with him and Mrs. Babcock regardingthe matter, met with them and with Hooey on or about April 18, andarranged for the reinstatement of both men.The Independent pro- S?TSIStX DYE & PRINT WORKS, INC.633tested their reinstatement since they were both members of the Union,but Armour secured a withdrawal of this protest by explaining to theIndependent that the Board was investigating Sussex and the Inde-pendent and suggesting that they cooperate in showing the Boardthat Sussex and the Independent were not "bad fellows."Babcockand Hooey were reinstated on or about April 22, 1940.Section 2 (2) of the Act reads : "The term `employer' includes anyperson acting in the interest of an employer directly or indirectly"It is clear that Armour, in his activities set forth above, is"acting in the interest of" Sussex.We find that as Sussex's principalcreditor and source of working capital, Armour in fact controls thebusiness and labor, policies of Sussex, and that Sussex conducts itsinterstate operations as a creature and, instrumentality of Armour.We find that Armour is an employer of the employees herein involvedwithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDFederation of Dyers, Finishers, Printers and Bleachers of Americais a labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees of the respondents.TextileWorkers of Newton, New Jersey, is an unaffiliated labororganization which admits to membership only the employees of therespondents at the Newton plant.III.THE UNFAIR LABOR PRACTICESA. Background, formation of the IndependentAs already noted, Associated Inc. shut down the Newton plant inMay 1937, and it remained closed until operations were begun bySussex on November 8, 1939.Sometime shortly before April 8, 1938, William W. Struble andother former employees of Associated Inc. had the following petitionprepared by a local justice of the peace:We, the undersigned previous employees of the above-namedcorporation express herein our desire that we be allowed to resumeour work and express our entire satisfaction with the wages wewere receiving and working conditions as they existed at thetime of the closing of the plant.FURTHER, should the plant be reopened with this understanding,we agree not to join any union other than a local one.This petition was then circulated in and about Newton and was signedby 113 individuals, including several who occupied supervisory posi-tions in the plant prior to its shut-down in May 1937 and again 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter its reopening in November 1939.Among these supervisors wereWalter Hendershot and Kenneth Smith, foremen, who are paid salariesas contrasted with the hourly wages paid to production workers, giveorders to strawbosses under them, determine the distribution of workto employees under their jurisdiction, and recommend employees fordischarge.Another supervisor who signed the petition was Struble,referred to above as one of the originators of the petition.Strublewas excluded from the card check made by the Regional Director inNovember 1939, referred to in Section I above, pursuant to the parties'agreement that employees earning more than 52 cents per hour priorto the shut-down should be ineligible in the count. Struble wasrehired after the reopening of the plant at 58 cents an hour, incontrast to the average wage of 45 cents paid to production workers.Since then he has worked in the beaming or make-up department withabout nine other employees, and his only supervisor is Goble, super-intendent of the entire plant.Struble does some clerical work whichthe other workers on the shift do not do.He assorts various gradesof materials, sees that they are placed upon the right print order, laysout work for the other employees, and gives them their work orders.It is his duty to report to Goble when anything goes wrong in thedepartment.He has reported a few employees who were not doingtheir work properly, and it appears that one such report resulted inan employee's discharge.Employees in the department resort toStruble for information regarding their work, and he either suppliesthis information or consults Goble regarding the matter.ForemanSmith testified that he consults Struble regarding misplaced patternsor poor work which has passed through Struble's department, andthat Struble has summoned beaming department employees and ques-tioned them about such matters in his presence. Struble and W.Clifford Lane, an employee whom we find below to be a supervisoryemployee, are the only two employees, other than salaried foremen,who are permitted to make entries on employees' time cards when thetime clocks do not work or when employees forget to punch the clocks.Employees are paid upon the basis of entries on their time cards.Under the circumstances disclosed by this record, we find the makingof such entries to be a supervisory function.Goble denied thatStruble is a supervisory employee but was unable to give any satis-factory explanation of the difference between his duties and thoseof admitted foremen at the plant. It appears that, Struble did sub-santially the same work prior to the shut-down, and upon all theevidence we find that he was a supervisory employee prior to'the shut-down and continued to be one after the reopening of the plant.At about the time of the circulation of the petition, a group offormer employees of Associated- Inc. engaged one Frank Sherred, aNewton attorney, to draft articles of incorporation for the formation SUSISEX DYE & PRINT WORKS, INC.635of the Independent.On April 8, 1938, Struble, Hendershot, andJacob Aupperlee, Louis Beatty, and Arthur Dalrymple, other formeremployees, signed the said articles and thereafter had the Independentincorporated under the laws of New Jersey. The signers of thearticleswere named init as,and became, the trustees of the Inde-pendent.The articles state that the Independent's purpose is toassociate workers engaged in the textile industry in.order to providefor collective bargaining and other mutual aid and protection.TheIndependent was formed primarily as a vehicle to secure the reopeningof the plant.On May 6, 1938, pursuant to a notice issued by the trustees, thefirst meeting of the Independent was held at Newton.Hendershotand Struble attended and addressed those assembled at the meeting;the president of the local chamber of commerce made a speechencouraging those present to take steps leading to the opening of themill; and the trustees were authorized to present to and negotiatewith Armour a proposed 1-year contractBylaws for the organiza-tion, apparently prepared by Sherred, were read and adopted.Thebylaws do not exclude foremen from the Independent's membership.They provide that all signers of the above petition addressed to As-sociated Inc. shall constitute the membership of the organization;that the trustees shall constitute the governing body thereof ; andthat the signers of the articles of incorporation shall serve as trusteesfor 1 year or until their successors are elected. - The record showsthat Struble and Hendershot did not resign their trusteeships untilseveralmonths after the plant's reopening, if ever, and that newtrustees were not elected prior to the hearing herein.Membership cards were distributed after the meeting, and on thesame day Foreman Smith and Adelaide. Anderson, a salaried fore-lady before the shut-down and after the reopening, signed such cards.It does not appear that Anderson ever resigned from the Inde-pendent.3Smith testified that he resigned therefrom, apparentlyseveral months after the plant's reopening.Thereafter the Independent functioned without any funds andwithout any regular officers other than - the trustees. Sherred con-tinued to serve as its counsel without remuneration by it.As alreadynoted,, during 1938 the Independent presented a proposed contract toArmour; appealed to him for the plant's reopening; participated ininducing him to agree to do so; secured his attendance at the Decem-ber 16, 1938, meeting to announce the conditions under which hewould reopen; and after the incorporation of Sussex in January1939, engaged in a representation contest with the Union, both unionsseeking to secure bargaining contracts.Sussex refused to recognizes She left the respondents'employ several months after the plant's reopening. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither organization as bargaining agent because of the conflictingclaims, and the parties engaged in extended negotiations in an effortto come to some agreement whereby the plant might reopen. TheIndependent filed with the Regional Director two petitions for in-vestigation and certification of representatives, which were with-drawn and dismissed, 'respectively.The Union threatened to picketthe plant if it did not secure a contract before the reopening, and infact picketed orq one occasion when Sussex put a clean-up crew inthe mill for a short time.Sometime in 1939 the Independent trusteesappointed as president of the Independent W. Clifford Lane, who hadbeen employed at the plant as an electrician for about 18 years priorto the shut-down. In October 1939 Sussex hired Lane and about 15other workers to prepare the plant for reopening, and the Unionagain began to picket.B. Dominationof the Independent, interference,restraintand coercionThe above negotiations were continued and by November 3, 1939,theUnion and Sussex, apparently with Armour's approval, hadagreed that the dispute should be resolved on November 6 by theRegional Director's conduct of a card check against Associated Inc.'slast full pay roll of hourly-paid employees, that Sussex would granta contract to the union showing majority representation therein, andthat all employees of Associated Inc. prior to the shut-down wouldbe rehired without regard to their union affiliation or the outcomeof the count.On November 3 Goell, secretary of Sussex and Armour's nephew,made two telephone calls from New York City to Lane, Independentpresident, at the Newton plant.The Union had removed its picketline from the plant and had complained to Goell that the maintenanceemployees at the plant were "heckling" members of the Union abouthaving given up the fight.Goell telephoned Lane and instructedhim to discontinue, and to see that the other employees discontinued,engaging in such conduct.He also informed Lane that Sussex hadmade an agreement not to interfere with the union affairs of itsemployees and stated that he wanted, the management and its repre-sentatives to live up to this agreement. In his other call, Goellasked Lane how things were progressing at the plant and told himthat there was going to be an election on November 6.Lane repliedthat he would have to get busy. Lane was allegedly employed asan electrician only but he in fact performed supervisory duties underthe jurisdiction of Carlson and Knauss, who were in charge of theplant's rehabilitation.He made entries upon employees' time-cards, SUSSEXDYE- & PRSNT WORKS, INC.637a function which we have found to be supervisory, transmitted work-ing orders to other employees, and in the absence of his superiorswas more or less in charge of the plant.The Trial Examiner foundthat Lane acted as "second in command" at the mill prior to thereopening.Upon all the evidence, including Goell's above inquiryof and instructions to Lane, we agree with the Trial Examiner'sfinding and find that Lane was , a supervisory employee during thatperiod.Immediately after Goell informed him of the impending cardcount, Lane started to circulate the following petition, herein calledthe membership petition, among the workers in the mill during work-ing hours :NovEMBER 1, 1939.MEMBERSHIP CERTIFICATION-TO NATIONAL LABOR RELATIONS BOARD, OR TOWHOM IT MAY CONCERN :We hereby certify, by our proper signatures annexed hereto,that we are members of the Textile Workers of Newton and AREWe herebyaffirm our allegiance to our organization known as Textile Work-ers of Newton as of this first day of November, A. D. 1939.4Lane induced all the workers to sign this petition, affixed his ownsignature to it, and on the same day gave it to Beatty, an Independenttrusteewho was employed at the mill at general clean-up duties,with instructions to circulate it outside the plant.Beatty thereuponleft the plant, on that and the two succeeding days circulated themembership petition -among former employees of Associated Inc. inand about Newton, and secured numerous signatures thereto.On theafternoons of November 3 and 4, Beatty 'did no work at the mill butat Lane's bidding engaged in membership solicitation outside the plantduring his normal working hours.Sussex paid Beatty for the work-ing time spent in that fashion.54 Sherred had prepared and delivered this petition to Lane on November 1, in responseto Lane's suggestion on October 31 that there might be a contest between the Independentand the Union and that it would be prudent to prepare a petition for circulation amongthe workers in the interest of the Independent.6 According to his time card, on November 3 Beatty worked at the mill from 7: 51 inthe morning until 4: 30 p. in.His card was punched"in" at 7: 51 a. m and"out" at12: 11 p. in.His record of work on the afternoon of that day is shown on the card bypen and ink notations"For the following day, November 4, Beatty's card states that he reported"in" at 7: 40In the morning, "out" at 12: 00 noon,"in" at 12 : 28 p. m. and "out" at 4:30 p. in. -Theregistrations for this day are made by the clock with the exception of the 4:30 entrywhich is made in pen and ink followed by Lane's initials. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDA total of 100 signatureswere affixedto the membership petition,including those of Struble, Smith, Anderson,' and other supervisoryemployees subsequently employed bySussex,all of whom had appar-ently been supervisors prior to the shut-down.On November 6, 1939, the Union filed with the Regional Directora petition for investigation and certification of representatives.Onthe same date representativesof Sussexand thetwo unionsmet withthe Regional Director in New York City and executed a formal stipu-lation embodying the previousagreementfor 'a card count and forthe award of a contract to the union showing a majority therein.Byexpress authorization of Lane, Beatty journeyed from Newton to NewYork City to attend the conference.His time cardcontains entriesindicating that he went to work that day at the mill at 7:55 a. in.,left at noon, returned at 12: 30 p. in., and checked out at 4: 30 p. in.The noon and 12: 30 entries are in pen and ink followed by Lane'sinitials, the other entries made by the time clock.Since Beatty wasadmittedly in New York City during the middle of the day, theTrial Examiner found thatSussex paidhim for the time which hespent upon this trip there.Sussexdoes not deny that Beatty or otherIndependent representatives attended the card count at its expense,and we concur in the Trial Examiner's finding.On November 6 theRegionalDirector checked theunions'proof ofrepresentation against Associated Inc.'s May 11, 1937, pay roll ofhourly paid employees.As already noted, Struble was ruled ineligi-ble, because he formerly earned more than 52 cents an hour.Lanealsowas excluded therefrom, apparently because he had been asalaried employee prior to the shut-down, only hourly paid employeesbeing eligible.On November 7 theRegionalDirector issueda noticeannouncing the results of her check,as follows :Eligible employees__________________________________________163Members of the Independent________________________________ 76Members of the Union_______________________________________72Members of both unions as of the same date------------------3Members of neither union___________________________________12Before making the count, the Regional Director had ruled that incase of overlapping designations of both unions, she would count thedesignation of most recentdate. -The record establishes that theRegional Director counted the.designationson the membership peti-tion which Lane circulatedand causedto be circulated on companytime and at companyexpense.Fromall the evidence we find thathad it not been for the' recent designations secured by it in this fash-ion, the Independent, instead ofpollinga plurality of 4, would have SUSSEX DYE, & PRINT WORKS, INC.639shown approximately 22 designations less than the Union, and thatthe Union would have polled a majority.eThe plant resumed operations on November 8, 1939. The TrialExaminer found that Lane continued to act in a supervisory capacity,and we agree with that finding. In addition to making entries upontime cards, including his own,, he began to serve as employment man-ager.All employees hired after November 6, 1939; were eitherprocured by him or referred to him by Goble, the plant superintend-ent, for interviewing, and were hired only with Lane's ,approval.He also began to engage in certain clerical duties, including makingup requisitions for supplies and telephoning long distance to Sussex'spurchasing agent in Paterson, New Jersey, for such supplies.Lanewas constantly moving about the plant, often not in the course of hiswork, and it appears that such freedom of movement was not grantedto employees generally.In the course of his tours, as will appear ingreater detail below, he engaged in criticizing certain employees dur-ing working hours for their activities on behalf of the Union.Therespondents asserted that Lane was a subordinate of one Powers,foreman of the maintenance gang, but we cannot credit this conten-tion.Lane was the highest hourly paid employee at the plant, earn-ing 80 cents per hour.He received more pay than Powers, adjustedinaccuracies and made entries on Powers' time card, informed thelatter of machines which needed repairs, and when new employeeswere needed for the maintenance crew, procured them for Powers.Upon all the evidence we find that Lane was and continued to be asupervisory employee after the reopening.On November 17, 1939, Sussex and the Independent entered intoa contract for a term of 1 year, automatically renewable from yearto year until terminated or modified upon specified notice. In thiscontract Sussex granted the Independent recognition as bargainingagent for all its employees and agreed,inter alia,that "all employeeshired shall be or become members" of the Independent "within 15days of such hiring," under penalty of discharge.The contract wasnot negotiated between the parties but was apparently prepared bythe respondents, was presented to Lane and several trustees of theIndependent, and was executed by them without objection, discussion,or alteration.Lane testified that the contract was merely an em-bodiment of the Independent's proposed contract submitted .to andmodified by Armour in 1938, and that the modifications thereto wereapproved at the Independent meeting attended by Armour on Decem-6 On November 16, 1939, the Union Med with the Regional Director an amended petitionin effect asking for a recount because of company interference.No formal action wastaken on this petition.In January 1940 the Union filed charges that Sussex had domi-nated the Independent.On July 30,1940,the Union requested withdrawal of its petition,and by order dated August 3,1940,the Board permitted withdrawal thereof. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDher 16, 1938.We cannot credit this testimony for there are severalimportant differences between the contract and the said 1938 proposal,as modified, which differences are set forth in themargin.7From December 1939 until the time of the hearing the Independentthe meetings and continued to hold office as Independent president.At the December 1939 meeting Lane announced the results of the cardcount, but it does not appear that he mentioned the contract of No-vember 17.Foreman Smith addressed the meeting regarding a newprocess which he had introduced at the plant and which would prob-ably provide year-round work for the employees. Smith did notresign his membership in the Independent until at least a month ortwo thereafter.-As mentioned above, prior to the plant's reopening Goell, who isArmour's nephew and a director and officer of Sussex, allegedly incharge of its labor policy, agreed to reinstate,as soonas possibleafter the reopening, all former employees of the mill, without regardto their union affiliation or the outcome of the card count.BetweenNovember 8, 1939, when the plant reopened, and January 8, 1940,approximately 109 employees were hired at the plant by Lane orwith his approval.Determining the prior employment status andunion membership, if any, of the 109 employees upon the evidenceand by the standards used by the Regional Director in the cardcount as of November 6, we find that approximately 50 per cent ofthem were Independent members, 25 per cent were persons not for-merly employed by Associated Inc., and only 6 per cent were mem-bers ofthe Union.The group included approximately 66 per centof the Independent's members but only approximately 10 per cent11. The 1938 proposal,as modified, specifies 1-hour lunch periods for certain depart-ments, the Installation of drinking fountains in every department, and maintenance ofsanitary conditions.The contract omits any reference to those provisions.2.The 1938 proposal,as modified,stipulates that all employees be required to apply formembership in the Independent within 30 days of their hiring and that if membership isrefused them,Sussex shall not employ them more than 10 days longer,providedthe Inde-pendent can replace them with qualified employees.The contract strengthens this provi-sion, stating that all employees hired shall be or become Independent members within 15days of their hiring and that Sussex shall discharge any employee forthwith upon noticeby the Independent that he has not became a member or is not a member in good standing.The contract omits the proviso that the Independent must be able to replace the employee.3.Both the 1938 proposal,as modified,and the contract provide for 30-day notice ofproposed strikes,but the contract stipulates in addition that watchmen,firemen, andnecessary maintenance men shall not be subject to strike call and that strikes and stop-pages shall not be countenanced until all peaceful methods of settling disputes have beentried.-4.As to grievances,the 1938 proposal,as modified,provides that Independent officersmay appeal to the plant manager. The contract sets up a detailed grievance procedure,first an appeal to the foreman,then written notice to Sussex, a meeting within 48 hoursthereof, and a decision thereon by Sussex within 5 days.5.The 1938 proposal,as modified,sets a 1-year contract term.The contract providesfor a 1-year term,automatically renewable from year to year.The contract and the 1938 proposal are in evidence.The modifications to the 1938proposal are set forth'in the minutes of the Independent meeting of December 16, 1938,which minutes are also in evidence. SUSSEX DYE & PRINT WORKS, INC.641of the Union's members."Early in January 1940 the Union's rep-resentative complained to Goell that its members had been discrimi-nated against, in contravention of Goell's agreement.The latterinstructed Goble, plant superintendent, to offer employment to all thesaid union members, and a number of union members were hired onand after January 9, 1940.Lane, together with several Independentmembers protested to Goell regarding the employment of union mem-bers under the Independent's closed-shop contract.Goell statedthat Sussex had to,reinstate them in view of the Board's investiga-tion of Sussex and the Independent and suggested that the closed-shop provision of the contract be suspended pending the said investi-gation in order to show the Board that they were not "bad fellows."Lane withdrew his protest and agreed that full enforcement of thecontract be held in abeyance as suggested.Lane admitted that thegeneral membership of the Independent was not informed of thelatter agreement.In about January 1940, Struble, whom we have found to be asupervisory employee, repeatedly approached Joseph Kampka, anemployee, and solicited his membership in the Independent.He toldKampka, "If you want to work you should sign, if you don't wantto sign you will have to get out."Kampka signed an Independentapplication card.-Until January 1940 the Independent had no funds or treasury.Sometime in January it started a drive to have all its members signnew membership cards and pay initiation fees and dues for the firsttime.Lane became chairman of a committee to solicit paying mem-bers and collected dues from employees in the plant during workinghours.Taking a list of delinquent members throughout the plant,he told several employees that he "saw by this list" that they were"dragging their feet."At a meeting on February 23, 1940, the Inde-pendent's membership for the first time elected a grievance committeeand officers other than Lane.Forelady Anderson attended the meet-ing at Lane's request.Thereafter,W. H. Chammings, newly electedsecretary of the Independent, collected Independent dues duringworking hours in a department other than, that in which he worked.It appears that employees generally were not permitted to leaveThe employees hired may be classified approximately as follows :27------persons not formerly employed by Associated Inc.20------former employees not on pay roll used in card count and therefore notcounted therein.53------Independent members, from a total of approximately 80 Independentmembers polled.-7------ C. I. 0. members, from a total of approximately 70 C. I.0.memberspolled.2------ members of neither union, from a total of approximately 12 non-unionpersons polled.109 642DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir departments at will during working hours, and the contract ofNovember 17, 1939, did not provide for dues collections on companytime or property.Sometime early in 1940, Eston D. Bell, Independent vice president -and an employee in charge of the plant stockroom directly underthe supervision of Superintendent Goble, suggested to one Ratti, whois not employed by the respondents, that a candy vending machinebe installed at the mill.The respondents permitted such a machineto be installed in the plant near Goble's office, and thereafter Rattigave to the Independent at least 15 per cent of the machine's pro-ceeds.Although the respondents denied that they knew of thesecontributions, we cannot believe that they are unaware of the condi-tions under which machines are installed and operated on theirproperty.We find that the respondents were on notice of and per-mitted the said contributions to the Independent.The record contains evidence, set forth below, regarding member-ship solicitation in the early part of 1940 by Louis Beatty, Independ-ent trustee, andWalter T. Raitt, both employees on the Inde-pendent'smembership committee.Beatty and Raitt earned 21/2cents per hour more than the average wage of the ordinary produc-tionworkers and had minor supervisory duties.Until April 15,1940, when he quit his job, Raitt was a "special pusher" in two dry-ing rooms." It was his duty to see that the work kept moving andwas done in proper order, to check the goods to be handled, to keeplots and odd lots assorted, to see that the drying machines were keptat the proper temperature and that the goods stayed in them for theproper length of time, and if anything went wrong, to notify Fore-man Hendershot, a trustee of the Independent, who spent little timein these rooms.Beatty was an ordinary worker until the latter partof November 1939, when he broke his wrist.Thereafter he becamea sort of protege or assistant of Foreman Hendershot, who is incharge of dyeing at the plant.Hendershot admitted that he wouldprobably break Beatty in as a dyer, a position for which an employeewould ordinarily require a number of years' experience unless givenspecial training.Beatty does clerical work regarding dyeing, pre-pares and matches samples, and marks tickets to be used by theemployees in mixing dyes, work similar to that done by Hendershothimself.Beatty apparently replaces Hendershot when the latter isnot there, gives some orders, and in Hendershot's absence has sentworkers home for the day.The employees appear to regard him asHendershot's assistant.Upon all the evidence we find that Beattyis a minor supervisory employee and that Raitt was also one duringthe period in question.°Raitt was reemployed in October 1940 on another job. SUSSEX DYE- & PRINT WORKS, INC.643On April 3, 1940, Raitt signed up four employees as Inde-pendent members.His time card shows that he was paid for morethan 17 hours' work that day, from about 7 a. in. until after midnight.The four employees whom he signed up worked between 8 and 13hours that day.At first Raitt testified that he did not recall takingany applications in the plant and that he believed he secured theseapplications from the employees at their homes.When counsel forthe Board reminded Raitt of the hours which he had worked thatday, Raitt was unable to give any adequate explanation of the timeand place in which he took the applications, and he appears to admitthat he did not visit the men's homes after midnight that night.Weconclude that Raitt either signed up these men at the plant on com-pany time, or that he left the plant at company expense and visitedthem in the morning, before they reported for work but after Raitt'sworking hours had begun.Beatty and Raitt engaged in other membership solicitation out-side company time and property.They sought to persuade employeesto join by pointing out that the contract required employees to becomeIndependent members within 15 days of hiring and threatened thatemployees would have to join "or else . . . " On or about April 4,1940, Bell, Independent vice president, told one Swayze that he couldcome to work if he "signed up." Swayze signed an Independentcard furnished him by-Bell and was hired at the plant 4 days later.All this was done despite Lane's agreement with Goell and Armourfor the suspension of the above provision of the contract during the.Board's investigation.Superintendent Goble interpreted the saidprovision to grant closed-shop rights to the Independent.The TrialExaminer found that because of that interpretation ; the use of argu-ments and reasoning to that effect by Beatty, Raitt, and Bell; andLane's control of hiring, all employees hired after March 1940 be-came members of the Independent.We concur in this finding.In contrast with the respondents' attitude toward Independentactivities, in the latter part of 1939 and in .1940 supervisory employeesof the respondents made numerous statements to workers discourag-ing activity on behalf of the Union, and also further encouragingmembership in the Independent.Thus Superintendent Goble ap-proached George O'Brien during working hours and directed himto cease talking on behalf of the Union while at work.O'Brien wasone of the union members hired in January 1940 after the Union'scomplaint of discrimination, and the only remark regarding theUnion which he had made was that he would not be back at workhad it not been for the union. Goble issued similar instructionsduring working hours to Ray White and Lloyd Miller, other em-ployees.Goble also summoned to his office Harry Babcock, an 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee, and ordered him to cease displaying his union book whileworking at the mill.Sometime before January 1940, when Lloyd Miller was hired atthe plant, Foreman Smith told him, "If it goes C. I. O. why Armourwill close the plant down."Smith told Babcock, "Look here, Bab-cock, no more showing your union book in the building. If I seeany more I will take you to the office and get your money."We have noted that Lane enjoyed unique freedom of action in theplant, collecting dues during working hours and criticizing employeesfor their activities in behalf of the Union.Sometime in 1940 Lanehad several conversations during working hours withWhite, whowas a member of the Union.Upon receiving a report that White hadbeen talking in favor of the Union while at work, Lane asked Whitewhether he wanted to work in the mill. The latter replied that hedid, and Lane said, "Then keep your damn mouth shut." Later hewarnedWhite to refrain from displaying his union card at work.On another occasion Lane led White to believe that he would bebetter off if he joined the Independent, although he did not directlysolicitWhite's membership, and he questioned White as to why hewas not at a party being held by the Union that day.White wasworking at the time but Lane was merely walking about the plant.Once Lane asked White what he was dissatisfied with at the mill, andwhen White said that he was satisfied, Lane asked what was "thebig idea" soliciting members for the Union, whether "he thoughtthe strike wasn't over," why the Union wanted new members, whyhe did not "let things go the way they were," and whether he was'not "satisfied with his money."Apparently some of these conversa-tionswere quite heated.Lane also told Walter Young, anotheremployee and a member of the Union, "You want to cut out talkingabout unions here, if you know when you are well off."No general rule was promulgated forbidding employee discussionof organizational affairs in the plant, and the testimony reveals onlyone instance of curtailment of Independent activities.According toGoble, he asked one employee to refrain from talking about the Inde-pendent in the plant.C. Concluding FindingsThe facts found above plainly show that the respondents dom-inated, interfered with, supported, and assisted the Independent to theend that it might destroy the Union, and that the respondents other-wise interfered with, restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act.Thus, throughdelegation of supervisory authority to Lane, president of the Inde-pendent, the respondents early placed their stamp of approval on ,S'USISEX DYE & PRINT WORKS, INC.645the Independent, an organization formed during the shut-down byformer supervisory and other employees who had expressly agreedin their 1938 petition not to join "any union other than a local one."From October 1939 when the respondents began to prepare the plantfor reopening, through the period at and around the card count, therespondents placed second command of the mill in the hands of Lane,the Independent's sole officer, who had formerly been employed onlyas an electrician.Thereafter, they permitted him to interview jobapplicants and gave him veto power over the hiring of all employees,which powers were calculated to insure that none of the workers hiredwere favorable to the Union. It is plain that the respondents selectedLane as their chief lieutenant in their campaign against the Unionand equipped him with all the authority necessary to entrench theIndependent firmly among the employees and to oust the Union.Through Lane the respondents caused the circulation, on companytime and property and at company expense, of the membership peti-tion, the document which caused the Independent to win the cardcount and to become transformed from a more or less paper organi-zation into an organization entitled, under the terms of the November6 stipulation, to a collective bargaining contract.Had it not been forthe respondents' assistance to the Independent at this crucial.stageof its existence, the Union would have been victorious in the cardcount and entitled to exclusive recognition as representative of therespondents' employees.Soon thereafter the respondents presented the Independent with acontract which strengthened the closed-shop provision embodied inthe Independent's 1938 proposal and crystallized the Independent'sposition in the plant.Had the Independent been a bona fide or-ganization freely representing the employees instead of an organiza-tion controlled by the respondents through Lane, it is hardly likelythat the respondents would so readily have granted it a closed-shopcontract, or that the Independent would have accepted a bargainingagreement drafted by employers without requesting any modificationsthereof.In view of the respondents' assistance to and control of itthrough Lane, the Independent was not a free agent of the employeeson November 17 when the contract was executed. As the TrialExaminer correctly found, the contract was not the result of collectivebargaining between the respondents and the freely designated repre-sentative of their employees, but was a part of the respondents'program of discouraging membership in.the Union and assisting theIndependent.The contract, having been made with an organizationillegally dominated and assisted by the respondents, was entered intoin violation of the Act, was therefore invalid in its inception, andconstituted further support of the Independent.451269-42-vol. 34-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondents gave the Independent financial assistance throughthe candy machine.They lent it further assistance and prestigethrough Lane and other supervisory employees, Foremen Hendershotand Smith, Forelady Anderson, Struble, Beatty, and Raitt, all ofwhom were Independent members and held office, attended meetings,or. solicited membership for the organization, sometimes on companyproperty or at company expense.The respondents permitted Laneand Chammings to collect dues on company time and property.In contrast to the assistance, support, and latitude extended to theIndependent was the respondents' conduct in discriminating againstand discouraging membership in the Union.An early act of dis-crimination was the grant of employment and other supervisorypowers to Lane, the Independent's president.This delegation ofauthority took place prior to the execution of the contract and cannot,of course, be justified on the basis of that invalid agreement.UnderLane's guidance, between November 8, 1939, and January 8, 1940, ap-proximately 66 per cent of the Independent's members were rehiredbut only about 10 per cent of the Union's members, seven workers.This discrimination was in express derogation of the rehiring agree-ment made prior to the reopening by Goell, who is an officer anddirector of Sussex and, we find, a representative of both respondents.The respondents discontinued this discrimination only upon demandby the Union.Furthermore, the respondents discouraged membership in the Unionand encouraged Independent affiliation by the coercive use of theclosed-shop provision of the contract, the enforcement of which wasallegedly held in abeyance.As we have found, Supervisors Struble,Beatty, and Raitt exploited the said provision with threats of loss ofemployment for failure to join the Independent, and the result oftheir activities and of Lane's control of employment was that all em-ployees hired after March 1940 became Independent members.Finally, the respondents, through Superintendent Goble, ForemanSmith, and Lane, discouraged membership in the Union by statementsto employees and forebade activity or talking on behalf of the Unionat the plant.Since a great deal of freedom of action was grantedthe Independent, since no general rule was announced forbiddingactivity on behalf of any labor organization in the plant during work-ing hours, and since the record contains only one instance of curtail-ment of talking on the Independent's behalf, it is apparent and wefind that activity on the Union's behalf was discriminatorily pro-hibited in favor of the Independent.Sussex urges as an affirmative defense that the November 6, 1939,stipulation between it, the Union, and the Independent, providing fordetermination of representatives by a card count, forecloses considera- S'USISEX DY'E' & PRINT WORKSI, INC.647tion of any unfair labor practices engaged in prior to that time.Wecannot agree that this stipulation has the effect contended for by therespondent.1°It was merely a formalization of the oral agreementfor a card count reached on November 3.And as we have found above,as soon-as the arrangements therefor had been completed on the latterdate, the respondents set in motion and carried out through Lanethe circulation of the membership petition whereby the Independentwas assured of victory in the November 6 contest.At no time priorto the count did the respondents disclose that they had assisted theIndependent in that illegal fashion, and the record is bare of evidencethat either the Regional Director or the Union was aware thereof onNovember 6, or, if they were, that they induced the respondent reason-ably to believe that the Board would not proceed against the respond-ent for having unlawfully sponsored the Independent.Moreover,following the count and the plant's reopening, the respondents con-tinued their unlawful support of the Independent, implementing it bydiscrimination against the Union.Under all the circumstances'dis-'closed by this record, we find that the above contention of Sussex hasno merit.Equally unmeritorious is the respondents' reliance upon the Re-gional Director's failure to vacate her announcement of the results ofthe card count after the Union questioned the validity thereof. Inaddition to the considerations set forth above, we do not agree withthis contention because such non-action by the Regional Director doesnot indicate that she accepted or ruled upon the legitimacy of theIndependent.That failure to act is consistent with the hypothesisthat the Regional Director felt that her announcement of the resultsof the count terminated her powers and duties with respect thereto,and further felt that the proper procedure for challenging the Inde-pendent's legitimacy was by way of charges.The Union did in factfile charges which resulted in the issuance of the complaint herein."We find that the respondents have dominated and interfered with theadministration of the Independent and have contributed support to!t; and that by this and other conduct, the respondents have interferedwith, restrained, and coerced their employees in the exercise of theright to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining, as guaranteed in Section 7 of the Act.10National Labor Relations Board v. Hawk & BuckCo, decided June 13, 1941(C. C. A. 5),8 L. R R.604, enf'gMatter of Hawk&Buck Company,Inc.andUnited Garment Work-cis of America,etc,25N. L. R. 13.837;National Labor Relations Board v.McKesson& Robbins,Inc.,decided May 5, 1941(App. D. C.),8 L. R. R. 383, rehearing den., enf'g asmod.,Matter of Mchtsson&Robbins,Inc.,etc.,andInternational Longshoremen, etc.,19 N. L. R. B. 778.n See footnote6, supra. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct, and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.We have found that the respondents have dominated and interferedwith the administration of, and contributed support to, the Inde-pendent.In order to effectuate the policies of the Act and free theemployees of the respondents from such domination and interferenceand the effects thereof, which constitute a continuing obstacle to theexercise by the employees of the rights guaranteed them by the Act,we shall order the respondents to withdraw all recognition from theIndepedent as representative of the respondents' employees for thepurpose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, and conditions ofwork, and to disestablish it as such representative.Since the contract between Sussex and the Independent embodiesrecognition of the Independent as representative of all the employ-ees and requires membership in the Independent under penalty ofdischarge, and since the agreement represents the fruit of the re-spondents' unfair labor practices, a device to perpetuate their effects,and a cover under which the respondents may continue to commitunfair labor practices, we will order the respondents to cease anddesist from giving effect to this or any other agreement which theymay have entered into with the Independent with respect to ratesof pay, wages, hours of employment, or other conditions of work.and to cease and desist from recognizing the Independent as repre-sentative of any of their employees.Nothing in the Order, however,shall be taken to require the respondents to vary those wages, hours,and other such substantive features of their relations with the em-ployees themselves, which the respondents may have established inperformance of the contract as extended, renewed, modified, supple-mented, or superseded.Of course, this proviso does not privilege therespondents to impose as a condition of employment membership inthe Independent. SUSSEX DYE & PRINT WORKS, INC.649Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Federation of Dyers, Finishers, Printers and Bleachers of Amer-ica and Textile Workers of Newton, New Jersey, are labor organiza-tions, within the meaning of Section ,2 (5) of the Act.2.Sussex Dye & Print Works, Inc., Newton, New Jersey, andBernard R. Armour, New York City, are employers of the employeesat the Newton, New Jersey, plant, within the meaning of Section2 (2) of the Act.3.By dominating and interfering with the administration of Tex-tileWorkers of Newton, New Jersey, and by contributing support toit, the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents,Sussex Dye & Print Works, Inc., Newton, New Jersey, andBernard R. Armour, New York City, their officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of TextileWorkers of Newton, New Jersey, or with the formation or adminis-tration of any other labor organization of their employees, and con-tributing any financial or other support to Textile Workers of Newton,New Jersey, or to any other labor organization of their employees ;(b)Recognizing Textile Workers of Newton, New Jersey, as rep-resentative of any of their employees for the purpose of dealingwith the respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work;(c)Giving effect to the contract of November 17, 1939, betweenSussex Dye & Print Works, Inc., and Textile Workers of Newton,New Jersey, or to any extension, renewal, modification, or supplement 650DECISIONSOF NATIONALLABOR RELATIONS BOARDthereof or to any superseding contract with Textile Workers ofNewton, New Jersey, which may now be in force;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a)Withdraw all recognition from Textile Workers of Newton,New Jersey, as the representative of any of their employees for thepurpose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish Textile Workers of Newton, NewJersey, as such representative ;(b) Immediately post in conspicuous places in and around the plantin Newton, New Jersey, and keep posted for a period of at least sixty(60) consecutive days from the date of the posting, notices to theiremployees stating : (1) that the respondents will not engage in theconduct from which they are ordered to cease and desist in the man-tier set forth in paragraph 1 (a), (b), (c), and (d) of this Order;and (2) that the respondents will take the affirmative action requiredin paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.